Order, entered on March 16, 1964, granting defendants’ motion for a protective order and vacating plaintiff’s notice of examination before trial of defendants, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $20 costs and disbursements to plaintiff-appellant. Defendants are directed to submit to an oral examination by plaintiff in New York City within six months from the date of the order to be entered hereon. Defendants shall serve upon plaintiff five days’ notice of the date and time of their availability for examination at the place therefor designated in said order. The expenses are to be borne initially by defendants and to be taxable as costs in the event defendants prevail in the action. Defendants have failed to sustain their burden of showing hardship. (United Refrigerator Co. v. Rose, 19 A D 2d 809; Schoen v. Morgan Trucking Co., 13 A D 2d 622.) Settle order on notice. Concur — Botein, P. J., McNally, Eager, Steuer and Staley, JJ.